
	
		IIB
		111th CONGRESS
		2d Session
		H. R. 2818
		IN THE SENATE OF THE UNITED
		  STATES
		
			November 15, 2010
			Received; read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		AN ACT
		To amend the Public Health Service Act to
		  provide for the establishment of a drug-free workplace information
		  clearinghouse, to support residential methamphetamine treatment programs for
		  pregnant and parenting women, to improve the prevention and treatment of
		  methamphetamine addiction, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Methamphetamine Education, Treatment,
			 and Hope Act of 2010.
		2.Enhancing health
			 care provider awareness of methamphetamine addictionSection 507(b) of the Public Health Service
			 Act (42 U.S.C.
			 290bb(b)) is amended—
			(1)by redesignating
			 paragraphs (13) and (14) as paragraphs (14) and (15), respectively; and
			(2)by inserting after
			 paragraph (12) the following:
				
					(13)collaborate with
				professionals in the addiction field and primary health care providers to raise
				awareness about how to—
						(A)recognize the
				signs of a substance abuse disorder; and
						(B)apply evidence-based practices for
				screening and treating individuals with or at-risk for developing an addiction,
				including addiction to methamphetamine or other
				drugs;
						.
			3.Residential Treatment
			 Programs for Pregnant and Parenting WomenSection 508 of the Public Health Service Act
			 (42 U.S.C.
			 290bb–1) is amended—
			(1)in subsection
			 (a)—
				(A)in the matter
			 preceding paragraph (1), by striking postpartum women treatment for
			 substance abuse and inserting parenting women treatment for
			 substance abuse (including treatment for addiction to
			 methamphetamine);
				(B)in paragraph (1),
			 by striking reside in and inserting reside in or receive
			 outpatient treatment services from; and
				(C)in paragraph (2),
			 by striking the minor children of the women reside with the women in
			 such facilities and inserting the minor children of the women
			 who reside in such facilities reside with such women;
				(2)in subsection (d),
			 by amending paragraph (2) to read as follows:
				
					(2)Referrals for necessary hospital and dental
				services.
					;
			(3)by amending
			 subsection (m) to read as follows:
				
					(m)Allocation of
				awardsIn making awards under
				subsection (a), the Director shall give priority to any entity that agrees to
				use the award for a program serving an area that—
						(1)is a rural area,
				an area designated under section 332 by the Administrator of the Health
				Resources and Services Administration as a health professional shortage area
				with a shortage of mental health professionals, or an area determined by the
				Director to have a shortage of family-based substance abuse treatment options;
				and
						(2)is determined by
				the Director to have high rates of addiction to methamphetamine or other
				drugs.
						;
			(4)in subsection
			 (p)—
				(A)by striking
			 October 1, 1994 and inserting one year after the date of
			 the enactment of the Methamphetamine Education, Treatment, and Hope Act of
			 2010;
				(B)by inserting
			 In submitting reports under this subsection, the Director may use data
			 collected under this section or other provisions of law, insofar as such data
			 is used in a manner consistent with all Federal privacy laws applicable to the
			 use of data collected under this section or other provision,
			 respectively. after biennial report under section
			 501(k).; and
				(C)by striking
			 Each report under this subsection shall include and all that
			 follows and inserting
					
						Each report under this
			 subsection shall, with respect to the period for which the report is prepared,
			 include the following:(1)A summary of any
				evaluations conducted under subsection (o).
						(2)Data on the number
				of pregnant and parenting women in need of, but not receiving, treatment for
				substance abuse. Such data shall include, but not be limited to, the number of
				pregnant and parenting women in need of, but not receiving, treatment for
				methamphetamine abuse, disaggregated by State and tribe.
						(3)Data on recovery
				and relapse rates of women receiving treatment for substance abuse under
				programs carried out pursuant to this section, including data disaggregated
				with respect to treatment for methamphetamine
				abuse.
						;
				(5)by redesignating
			 subsections (q) and (r) as subsections (r) and (s), respectively;
			(6)by inserting after
			 subsection (p) the following:
				
					(q)Methamphetamine
				addictionIn carrying out
				this section, the Director shall expand, intensify, and coordinate efforts to
				provide pregnant and parenting women treatment for addiction to methamphetamine
				or other drugs.
					;
				and
			(7)in subsection (s)
			 (as so redesignated), by striking such sums as may be necessary to
			 fiscal years 2001 through 2003 and inserting $16,000,000 for
			 fiscal year 2012, $16,500,000 for fiscal year 2013, $17,000,000 for fiscal year
			 2014, $17,500,000 for fiscal year 2015, and $18,000,000 for fiscal year
			 2016.
			4.Workplace
			 information clearinghouseSection 515(b) of the Public Health Service
			 Act (42 U.S.C.
			 290bb–21(b)) is amended—
			(1)in paragraph (10),
			 by striking and at the end;
			(2)by redesignating
			 paragraph (11) as paragraph (13); and
			(3)by inserting after
			 paragraph (10) the following new paragraph:
				
					(11)maintain a
				clearinghouse that provides information and educational materials to employers
				and employees about comprehensive drug-free workplace programs and substance
				abuse prevention and treatment
				resources;
					.
			5.Youth involvement
			 in prevention strategiesSection 515(b) of the Public Health Service
			 Act (42 U.S.C.
			 290bb–21(b)), as amended by section 4, is further amended by
			 inserting after paragraph (11) the following new paragraph:
			
				(12)support the involvement of youth in the
				development and implementation of prevention strategies focused on youth, with
				regard to methamphetamine and other drugs;
				and
				.
		
	
		
			Passed the House of Representatives September 30
			 (legislative day September 29), 2010.
			Lorraine C. Miller,
			Clerk.
		
	
